FINDINGS OF FACT AND CONCLUSIONS OF LAW
WILLIAM M. TAYLOR, Jr., District Judge.
The Court having heard the evidence and having considered the arguments of counsel in this cause makes the following findings of fact and conclusions of law:
1.
Walter Anderson was confined in the Dallas County Jail for five days after the day on which he should have been released.
2.
The delay in effecting Anderson’s release was caused by a delay in the transmission of the necessary papers from the clerk’s office to the jail.
3.
A preponderance of the evidence shows that the delay was caused by the act or omission of the clerk of the court, either by placing the necessary papers in the pneumatic tube system at the courthouse, or in delivering it personally to the jail office on July 19, 1972.
4.
The evidence does not show that there was any defect in the record system used in the jail which caused the delay in releasing Walter Anderson from confinement. Based upon the foregoing findings of fact the Court concludes that Plaintiff has failed to prove that his confinement was proximately caused by any act or omission on the part of the Sheriff or his agents, and judgment will accordingly be entered that Plaintiff take nothing.
5.
There is no evidence that the Defendant Sheriff acted in bad faith, and I conclude that under the evidence in this case Defendant Sheriff acted reasonably and in good faith. Bryan v. Jones, 5 Cir., 530 F.2d 1210.